DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “corresponding battery unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 is unclear on the corresponding features and the limitation further renders the meaning of the claim indefinite. Claims 6-7 and 10 similarly recite the same limitation “corresponding battery unit”, for where is insufficient antecedent basis and which renders the meaning of the claims indefinite.

Claim 8 recites the limitation “the corresponding busbar” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 7 is unclear on the corresponding features and the limitation further renders the meaning of the claim indefinite.

Claim 10 lines 1-2 recites the limitation “a positive terminal of the ICs” which renders the meaning of the claim indefinite. Does applicant intends this for only one of the ICs? Each of the ICs? Or something else? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Usami WO2010074290A1 (cited in IDS filed 26 March 2021; using machine English translation provided).

	Regarding claim 1, Usami teaches a battery system (Usami, pp. 1-19, Figs. 1-42) comprising:
a plurality of battery units (Usami, p. 4 line 18, p. 10 line 51, Figs. 1, 20 and 25, 16 battery system; Fig. 7, 26 battery package; Fig. 9, 36 battery system; Fig. 13 and 28,  49 battery system; Fig. 17, 69 battery system; Fig. 30, 66 battery system; Fig. 32, 79 battery system; Fig. 35, 81-1 to 81-8 battery system),
each of the battery units comprising at least one battery cell (Usami, Figs. 1, 20 and 25, 11-15, Fig. 7, 21-25, Fig. 9, 31-35, Fig. 13 and 28,  41-48, Fig. 17 and 30, 61-68, Fig. 32, 71-78, Fig. 35, 81-1 to 81-8 battery units), the examiner notes that a battery unit in order to be functioning would at a minimum require at least one battery cell and the battery units as taught by Usami meet this limitation,
the at least one battery cell comprising a positive terminal (Usami, p. 4 lines 22-38, Figs. 1, 20 and 25, 11-1 to 15-1; Fig. 7, 21-1 to 25-1; Fig. 9, 31-1 to 35-1; Figs. 13 and 28, 41-1 to 42-1; Fig. 30, 61-1 to 65-1; Fig. 32, 71-1 to 72-1), a negative terminal (Usami, p. 4 lines 22-38, Figs. 1, 20 and 25, 11-2 to 15-2; Fig. 7, 21-2 to 25-2; Fig. 9, 31-2 to 35-2; Figs. 13 and 28, 41-2 to 42-2; Fig. 30, 61-2 to 65-2; Fig. 32, 71-2 to 72-2), the examiner notes that while not labelled in Fig. 17 there are features that correspond to the positive and negative terminals as shown in the other figures,
and a cell case, while Usami does not call it a cell case, as depicted in Figs. 1, 7, 9, 13, 17, 20, 25, 28, 30 and 32, the thick solid line surrounding each of the battery cells is being interpreted as a cell case, and would be understood as such by one of ordinary skill in the art, satisfying the limitation wherein the battery cell comprises a cell case,
and a flexible printed circuit (FPC) (Usami, p. 3 lines 2-3, Fig. 35, center support part 90, voltage / temperature detection sensor IC 91, flexible printed board 92, voltage/temperature detection sensor IC 93), it is the examiner’s position that the FPC and associated components in Fig. 35 (and corresponding figures 1, 7, 9, 13, 17, 20, 25, 28, 30 and 32 as disclosed in p. 3 line 24 – p. 4 line 12) satisfy the limitation of the claimed FPC, comprising
a plurality of integrated circuits (ICs) (Usami, p. 3 lines 5-15, Figs. 1, 20 and 25, 11-3 to 15-3; Fig. 7, 21-3 to 25-3; Fig. 9, 31-3 to 35-3; Figs. 13 and 28, 41-3 to 47-3; Figs. 17 and 30, 61-3 to 67-3; Fig. 32, 71-3 to 74-3; Fig. 35, 91 and 93 IC) 
configured for voltage measurement and temperature measurement (Usami, p. 2 lines 34-36, p. 3 lines 17-22, p. 4 line 33, p. 8 lines 4-7, 37-38 and 59, p. 9 line 30, p. 10 lines 17-18, p. 11 lines 39-40, p. 13 lines 14-16, Figs. 1, 20 and 25, 11-3 to 15-3; Fig. 7, 21-3 to 25-3; Fig. 9, 31-3 to 35-3; Figs. 13 and 28, 41-3, 43-3, 45-3, 47-3; Fig. 17, 61-3, 63-3, 65-3, 67-3; Fig. 30, 61-3 to 65-3; Fig. 32, 71-3 to 74-3 voltage/temperature detection sensor IC),
the ICs being interconnected by a wiring structure of the FPC (Usami, p. 3 lines 17-22, Figs. 1, 7, 9, 13, 17, 20, 25, 28, 30, 32),
wherein each of the ICs is thermally connected to the cell case of the at least one battery cell of each of the battery units via a contact element in the FPC (“Central support portion 88 transmits the heat of the central portion of the battery unit 81-1”, Usami, p. 17 lines 18-22)
and is electrically connected via the contact element to the positive terminal of the at least one battery cell of each of the battery units (Usami, p. 4, lines 40-45, Figs. 1, 7, 9, 13, 17, 20, 25, 28, 30, 32; see above for positive electrode and IC element numbers).

Regarding claim 4, Usami further discloses wherein a number of the ICs of the FPC corresponds to a number of the battery units and wherein the ICs and the battery units are in one-to-one correspondence (Usami, p. 3 lines 1-3, Figs. 1, 7, 9, 20, 25, 30, 35).

Regarding claim 7, Usami also teaches wherein the negative terminal of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell of an adjacent one of the battery units via a busbar (Usami, p. 16 lines 10-11, Figs. 34 and 35, bus bar 85, positive electrode of the first battery unit 81-1, negative electrode of the second battery unit 81-2).

Regarding claim 8, Usami discloses all of the limitations of claim 7 as set forth above and additionally discloses wherein the ICs are configured to detect a voltage drop (Usami, p. 16 lines 9-14, Fig. 30, positive terminal 61-1 to 64-1, negative terminal 62-2 to 65-2, bus bar not labelled). It is the examiner’s position that the battery system taught by Usami, as set forth above in claims 1 and 7, and wherein the ICs are configured to detect a voltage drop wherein the negative terminal of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell of an adjacent one of the battery units via a busbar, the ICs of Usami detect the voltage drop caused by a resistance of the corresponding busbar as the ICs of Usami detect a voltage drop comprising the voltage drop caused by a resistance of the corresponding busbar as the busbar is electrically connected to the terminals and therefore contributes to the detected voltage drop.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claim 9, Usami further teaches wherein the ICs are configured for daisy-chain communication (Usami, p. 7 lines 4-7, Figs. 29-30, and  34-35).

Regarding claim 13, Usami additionally teaches the battery system further comprising a battery management system (BMS) (Usami, p. 8 lines 4-7, Figs. 1, 20 and 25, control unit 17; Fig. 7, control unit [27]; Fig. 9, control unit 37; Figs. 13 and 28, control unit 50; Fig. 17, control unit 70; Fig. 30, control unit 67; Fig. 32, control unit [70]), 
wherein one end of the FPC is electrically connected to the BMS (30) (Usami, Figs. 1, 7, 9, 13, 17, 20, 25, 28, 30, 32, see the various lines connecting the control unit to the FPC and ICs).

Regarding claim 14, Usami further discloses a battery electric vehicle comprising the battery system (Usami, p. 19, lines 12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami WO2010074290A1 (cited in IDS filed 26 March 2021; using machine English translation provided) in view of Intel Ball Grid Array (BGA) Packaging (hereafter referred to as Intel-2000).

Regarding claim 2, Usami discloses all of the limitations of claim 1 as set forth above and further teaches wherein each of the ICs comprises a die, wherein the die is electrically connected to the FPC (Usami, p. lines 50-52, Fig. 35, voltage/temperature detection sensor IC 96) and while a B-array is indicative of a ball grid array as these are well known in the art, Usami does not explicitly teach wherein the die having a plurality of interface bumps on a side of the die facing the FPC, and wherein the die is electrically connected to the FPC via the interface bumps.
Intel-2000 is directed toward mounting high I/O devices, such as ICs, on printed circuit boards (PCBs) including tape and reel production processes (Intel-2000, sections 14.1 – 14.10.2, Figs. 14-1 to 14-21, Tables 14-1 to 14-11). Intel-2000 also teaches wherein a die having a plurality of interface bumps on a side of the die facing the FPC (Intel-200, sections 14-1 to 14-2, Tables 14-1 and 14-2, Figs. 14-1 to 14-3), and
wherein the die is electrically connected to the FPC via the interface bumps (Intel-2000, Tables 14-1 and 14-2), the examiner notes that the leads of the ball grid array are the interface bumps electronically connecting the die to the FPC, thereby improving the overall package and board assembly yields during production (Intel-2000, section 14-1). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Usami incorporating the teaching of Intel-2000 wherein each of the ICs comprises a die having a plurality of interface bumps on a side of the die facing the FPC, and wherein the die is electrically connected to the FPC via the interface bumps thereby improving yields and reducing costs of production.

Regarding claim 3, modified Usami discloses all of the limitations of claim 2 and additionally teaches wherein the die is integrated with the FPC by a connecting material (Usami, p. 17 lines 27-28)

Regarding claim 12, Usami discloses all of the limitations of claim 1 as set forth above but does not explicitly teach the process by which the ICs are produced nor the pitch of the ICs. The examiner notes that the limitation the FPC having a pitch, where the distance between interconnects on an IC is the common definition of pitch as evidenced by Intel-2000 section 14.1, of the ICs corresponding to a width of the battery units, it should be noted the distance between the interconnects of an IC are a design choice and are optimized for the battery application.
As set forth above in claim 2, Intel-2000 is directed toward mounting high I/O devices, such as ICs, on printed circuit boards (PCBs) including tape and reel production processes (Intel-2000, sections 14.1 – 14.10.2, Figs. 14-1 to 14-21, Tables 14-1 to 14-11). Intel-2000 teaches tape and real process contains and protects the components so they can be used in high speed mounting operations found in many high volume board operations (Intel-2000, section 14.6.2). Therefore it would be obvious to one of ordinary skill in the art to modify the battery system of Usami incorporating the teaching of Intel-2000 wherein the FPC is a tape and reel FPC thereby improving production yields and lowering costs.
Intel-2000 also discloses the pitch of the ICs can be varied (Intel-2000, sections 14.1, 14.5, 14.6.2, Figs. 14-6, 14-7, 14-9, 14-10, 14-12, 14-13, 14-16 and 14-17, Tables 14-1 to 14-9), thereby improving the thermal and electrical characteristics and improving production yields (Intel-2000, section 14.1), and meet the EIA standards (Intel-2000, section 14.6.2). Therefore Intel-2000 identifies the pitch of the ICs as a known result effective variable allowing for higher density of I/O connections than conventional methods (Intel-2000, sections 14.1 and 14.5).
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ICs pitch through routine experimentation wherein the FPC is a tape and reel FPC having a pitch of the ICs corresponding to a width of the battery units.in order to improve the communication between the IC and FPC and improving production of the device.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami WO2010074290A1 (cited in IDS filed 26 March 2021; using machine English translation provided).in view of Elfering US20200091477A1.

Regarding claim 5, Usami discloses all of the limitations of claim 1 as set forth above and also teaches wherein welding and solder are used to attached various components to the FPC (Usami, p. 18 lines 4-5, 44-46) and additionally discloses that soldering may be used to reduce production parts and costs in attaching components of the battery system involving the FPC (Usami, p. 18 lines 32-34) but does not explicitly teach wherein the contact element comprises a welded contact between the FPC and the cell case of the at least one battery cell of the corresponding battery unit.
Elfering is directed toward a battery system (Elfering, [0003]-[0056], [0111]-[0274], Figs. 1-54E) comprising at least one cell (Elfering, [0141], [0153], Fig. 20H, cell core 104), a cell casing (Elfering, [0151]-[0153], Figs. 21A-21H, sealed lower housing portion 112, housing portion 116, insert 168, sealing member 180), and a FPC comprising ICs (Elfering, [0151]-[0153], [0238], Figs. 21B and 21D-21E, PCB 156),
Elfering further teaches wherein the contact element comprises a welded contact (Elfering, [0151]-[0153], [0235]) between the FPC and the cell case of the at least one battery cell of the corresponding battery unit (Elfering, Figs. 21A-21E, weld straps 140, PCB 156, insert 168) thereby providing electrical connections for monitoring and maintaining proper function of the battery system (Elfering, [0235[).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Usami incorporating the teaching of Elfering wherein the contact element comprises a welded contact between the FPC and the cell case of the at least one battery cell of the corresponding battery unit thereby improving the electronic connections and operation of the battery system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami WO2010074290A1 (cited in IDS filed 26 March 2021; using machine English translation provided) in view of Noonan US10617009B1.

Regarding claim 11, Usami also discloses wherein each of the ICs comprises a plurality of first communication ports connected to the at least one battery cell of a first neighboring battery unit and a plurality of second communication ports connected to the at least one battery cell of a second neighboring battery unit. While one of ordinary skill in the art would find it obvious that bidirectional communication is taking place as input/output data is being sent and received (Usami, p. 6 lines 1-3), Usami does not explicitly teach wherein the communication ports are bidirectional communication ports.
Noonan is directed toward a printed circuit board (Noonan, cols. 1-12, Figs. 1-5) comprising IC units and communication ports (Noonan, col. 5 lines 18-48, Fig. 1, 100 PCB, ICs 110A-110D, ports 1-3). Noonan also teaches wherein each of the ICs comprises a plurality of first bidirectional communication ports connected to the at least one battery cell of a first neighboring battery unit and a plurality of second bidirectional communication ports connected to the at least one battery cell of a second neighboring battery unit (Noonan, col. 5 lines 18-48, Fig. 1, 100 PCB, ICs 110A-110D, ports 1-3, traces 121A-126B) thereby reducing the cost of manufacturing the FPC (Noonan, col. 4 lines 17-19).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Usami incorporating the teaching of Noonan wherein each of the ICs comprises a plurality of first bidirectional communication ports connected to the at least one battery cell of a first neighboring battery unit and a plurality of second bidirectional communication ports connected to the at least one battery cell of a second neighboring battery unit in order to reduce manufacturing costs.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami WO2010074290A1 (cited in IDS filed 26 March 2021; using machine English translation provided) in view of Shimizu US20110151297A1.

Regarding claim 6, Usami discloses all of the limitations of claim 1 as set forth above, including a cell case, as depicted in Figs. 1, 7, 9, 13, 17, 20, 25, 28, 30 and 32, where the thick solid line surrounding each of the battery cells would be obvious to one of ordinary skill in the art that the battery cell comprises a cell case to provide support and protection to the battery cell. Usami however does not disclose the structure of the cell case and does not explicitly teach wherein the at least one battery cell further comprises a case cover sealing the cell case, and wherein the case cover of the cell case of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell and is electrically isolated from the negative terminal of the at least one battery cell.
Shimizu teaches a battery system (Shimizu, [0011]-[0053], [0065]-[0199], Figs. 1-11) comprising a plurality of battery units, each of the battery units comprising at least one battery cell (Shimizu, [0035], [0091], Figs. 1, 2 and 5, batteries 12), the at least one battery cell comprising a positive terminal (Shimizu, [0035], [0152]), a negative terminal (Shimizu, [0035], [0159]), and a cell case (Shimizu, [0035], [0091], Figs. 1, 2 and 5, case 11).
Shimizu additionally discloses wherein the at least one battery cell further comprises a case cover sealing the cell case (Shimizu, [0035], Figs. 1 and 5, sealing plate 9), 
and wherein the case cover of the cell case of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell (Shimizu, [0015]-[0016], [0035])
and is electrically isolated from the negative terminal of the at least one battery cell (Shimizu, [0015]-[0016], [0035]). Shimizu teaches the case cover sealing the cell case and is electrically connected to the positive terminal and is electrically isolated from the negative terminal allows efficient heat dissipation of the battery cell, improving the safety of the battery cell and battery system (Shimizu, [0016], [0036]-[0037], [0074]).
Therefore it would be obvious to one of ordinary skill in the art to modify the battery system of Usami incorporating the teaching of Shimizu wherein the at least one battery cell further comprises a case cover sealing the cell case and wherein the case cover of the cell case of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell and is electrically isolated from the negative terminal of the at least one battery cell thereby improving the operation of the battery system and ensuring its safety.

Regarding claim 10, Usami teaches wherein the ICs are electrically connected to at least one battery cell of the corresponding unit (see claim 1 above) and can also be connected to neighboring battery units (Usami, Fig. 13, IC 47-3, positive terminal of battery cell 48, positive and negative terminals of battery cell 47). Usami does not explicitly teach wherein a positive terminal of the ICs is electrically connected to the cell case of the at least one battery cell of the corresponding battery unit, and a negative terminal of the ICs is electrically connected to the cell case of the at least one battery cell of a neighboring one of the battery units having a lower voltage than that of the corresponding battery unit.
Shimizu teaches a battery system (Shimizu, [0011]-[0053], [0065]-[0199], Figs. 1-11) comprising a plurality of battery units, each of the battery units comprising at least one battery cell (Shimizu, [0035], [0091], Figs. 1, 2 and 5, batteries 12), the at least one battery cell comprising a positive terminal (Shimizu, [0035], [0152]), a negative terminal (Shimizu, [0035], [0159]), and a cell case (Shimizu, [0035], [0091], Figs. 1, 2 and 5, case 11).
Shimizu additionally discloses wherein the case cover of the cell case of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell (Shimizu, [0015]-[0016], [0035])
and is electrically isolated from the negative terminal of the at least one battery cell (Shimizu, [0015]-[0016], [0035]). Shimizu teaches the case cover sealing the cell case and is electrically connected to the positive terminal and is electrically isolated from the negative terminal allows efficient heat dissipation of the battery cell, improving the safety of the battery cell and battery system (Shimizu, [0016], [0036]-[0037], [0074]).
	Therefore it would be obvious to one of ordinary skill in the art for modify the battery system of Usami, wherein the ICs are connected to the positive terminal of a battery cell and connected to the positive and negative terminals of a neighboring battery, incorporating the teaching of Shimizu wherein the cell case of the at least one battery cell of the corresponding battery unit is electrically connected to the positive terminal of the at least one battery cell and is electrically isolated from the negative terminal of the at least one battery cell. The first positive terminal of modified Usami is electrically connected to the cell case and the IC, satisfying the limitation, wherein a positive terminal of the ICs is electrically connected to the cell case of the at least one battery cell of the corresponding battery unit. The positive terminal of a neighboring battery cell of modified Usami is electrically connected to the cell case of the neighboring battery cell which is also connected to the IC, satisfying the limitation, and a negative terminal of the ICs is electrically connected to the cell case of the at least one battery cell of a neighboring one of the battery units. In this way the battery system of Usami as modified by Shimizu can efficiently dissipate heat and improve the operation of the device.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uh US20070202364A1 (discloses a battery system, including PCB with ICs and cathode connected to the case).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728